Mr. Chief Justice Clarity delivered the opinion of the court: It appears that claimant was injured while in the employ of the State of Illinois as a carpenter in and-around the Illinois Soldiers’ and Sailors’ Home on or about the 25th day April, 1921, and while so employed on or about that date, he suffered an injury. He filed his claim on June 30th, 1930, which is of course more than five years and the Attorney General coming and filing his objections on the ground of the Statute of Limitations in the nature of a demurrer and this court following the rule prescribed by statute finds that said claim has not been filed within five years. Therefore, the claim is dismissed and disallowed.